Exhibit 14.1 Codeof Ethics:Building ourperformance with Integrity Dear Buzztime Team Member, Our founders pioneered “interactive entertainment” and transformed the restaurant experience from ordinary to socially captivating. Throughout our history, Buzztime and our employees have pursued a path of high standards of ethical conduct. Our Code of Ethics is built upon principles such as integrity, honesty, and fairness. These principles, along with our Code, guide our relationships with customers, employees, suppliers and colleagues. We conduct our operations in accordance with legal, regulatory and corporate governance requirements in a socially responsible manner. Buzztime employees are expected to understand, adhere to and uphold these standards every day. Buzztime’s Code of Ethics outlines our standards for corporate, officer and employee behavior. It encompasses subjects from the protection of company information, to the prevention of workplace harassment to proper use of corporate funds. Our Code of Ethics applies to all directors, officers, leaders and employees alike across all our geographical localities setting clear expectations that all aspects of our Code of Ethics are followed regardless of any internal or external pressure. Leaders have an elevated responsibility to ensure the Code is followed in areas under their supervision and to lead by example. Violation of the Code will not be tolerated in any degree. Our goal is to give you the knowledge, prevailing expectation and principles to guide your everyday decision-making. In return, you must understand and apply them in your work and business dealings. The Code is not a substitute for good judgment, nor does it cover every situation you may encounter in your professional career. Should you face a situation that you are uncertain about, ask your manager or another leader for guidance or contact the Chief Financial Officer or Vice President, Human Resources for further support.
